Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 1 of 20




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA



  THE MARYLAND ECONOMIC DEVELOPMENT                            )
  CORPORATION d/b/a HYATT REGENCY                              )
  CHESAPEAKE BAY GOLF RESORT, SPA AND                          )
  MARINA,                                                      )
                                                               )
                           Plaintiff,                          )      Case No:
                                                               )
          v.                                                   )
                                                               )
  BLUE LEAF HOSPITALITY, INC.,                                 )
                                                               )
                           Defendant,                          )

                                            COMPLAINT

          Plaintiff the Maryland Economic Development Corporation d/b/a Hyatt Regency

  Chesapeake Bay, by and through its undersigned counsel, alleges as follows:

                                             THE PARTIES

          1.      The Maryland Economic Development Corporation (“Owner”) is a body politic

  and corporate and a public instrumentality of the State of Maryland, and the Owner of the Hyatt

  Regency Chesapeake Bay Golf Resort, Spa, and Marina, located in Cambridge, Maryland.

  MEDCO’s principal place of business is in Maryland.

          2.      Defendant Blue Leaf Hospitality, Inc. (“Blue Leaf”) is a Florida corporation with

  its principal place of business in Miami, Florida.

                                        JURISDICTION AND VENUE

          3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 as there is

  complete diversity of citizenship, and the amount in controversy exceeds $75,000.00, exclusive

  of interest and costs.
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 2 of 20




         4.      Venue is proper pursuant to 29 U.S.C. § 1391(b)(1).

                                        FACTUAL BACKGROUND

         5.      MEDCO was created to encourage commerce, retain and attract business and

  promote economic development in Maryland.          MEDCO owns and, with Hyatt and others,

  developed the project commonly known as the Hyatt Regency Chesapeake Bay Golf Resort, Spa,

  and Marina, a Four Diamond destination located on the shores of the Chesapeake Bay (the

  “Resort”).

         6.      In November 2016, Owner announced a $7 million renovation to the Resort to

  begin in the spring of 2017 (the “Project”). The Project included all-new renovated guestrooms

  including all-new furnishings and furniture in the rooms and bathrooms, and upgrades to all

  double room full-size beds to more spacious and comfortable queen-size beds. The Project was

  designed to incorporate the Resort’s original nautical architectural elements, including colors and

  textures reflective of the surrounding environment that would ensure a relaxed guest experience.

         7.      Blue Leaf was charged with producing and delivering first-class furniture,

  furnishings, and other goods (the “Casegoods”) for the Project.

                  BLUE LEAF’S MODEL ROOM AND NON-CONFORMING PRODUCTS

         8.      In June 2016, Owner’s interior design studio prepared shop drawings for two

  model rooms at the resort. The model rooms were to be used as the basis for selecting the

  ultimate supplier of the Casegoods.

         9.      Blue Leaf supplied the Casegoods for one of the two model rooms and

  represented that the Casegoods it supplied conformed to the specifications set forth in the

  designer’s shop drawings.



                                                      2
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 3 of 20




         10.     Owner reasonably relied on Blue Leaf’s representation that its Casegoods for the

  model room conformed to the designer’s specifications when Owner reviewed Blue Leaf’s goods

  and ultimately selected Blue Leaf to supply the Casegoods for the entire Project.

         11.     But Blue Leaf failed to supply Casegoods for the model room that conformed to

  the designer’s specifications. For example, around November 11, 2016, Owner noticed that the

  stone in the model room was starting to stain. The specifications for the stone on the Project

  required (i) a white quartz that was a cedar stone quartz or equal, and (ii) that the stone contain

  93% actual quartz or be treated with a penetrating stone sealer to minimize staining. Had Blue

  Leaf’s stone conformed to these specifications, the model room unit would not have shown

  stains within the first two months of normal use.

         12.     Although Blue Leaf was notified of the staining of its quartz on November 11,

  2016, Blue Leaf did not respond to the issue until December 5, 2017, and did not provide a

  proposal for a replacement stone product until December 14, 2016, more than a month after the

  issue was raised. Owner’s designer approved the replacement stone product that same day, but

  Blue Leaf’s failure to initially deliver a conforming product for the Project, and its failure to

  respond to and rectify the issue in a timely manner, caused a substantial delay to the Project.

                                SHOP DRAWINGS AND THE SCHEDULE

         13.     Following Owner’s selection of Blue Leaf to supply the Casegoods for the resort,

  Blue Leaf submitted shop drawings for the various Casegood items.

         14.     Blue Leaf knew that the Project required Blue Leaf to carefully coordinate and

  deliver the Casegoods in a timely manner but Blue Leaf was slow to deliver its shop drawings

  and to provide estimates for production and supply of the Casegoods.



                                                       3
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 4 of 20




         15.     Blue Leaf began submitting shop drawings to the interior designer before the

  Parties entered into the Contract, but took nearly two months to submit final drawings for

  approval.

         16.     Owner’s designer for the Project responded to each of Blue Leaf’s drawings

  within 5 business days. For example, Blue Leaf submitted the drawings for GC-204CC and GC-

  204-OP1 on December 6, 2016 and the interior designer approved the drawings on the same day,

  drawings submitted on October 25, 2016 were approved on November 1, 2016, and drawings

  submitted on November 17, 2016 were approved on November 22, 2016.

         17.     Blue Leaf did not submit its final bar drawing (GC-205) until December 17, 2016.

  The interior designer approved that drawing on December 19, 2016.

         18.     Blue Leaf’s delays in submitting suitable shop drawings for the Casegoods caused

  significant delays to the Project schedule.

         19.     On or about November 3, 2016, Owner’s project manager notified Blue Leaf of

  the full Project schedule, indicating that the Casegoods were to be delivered “by floor” and that

  the product for the 6th floor of the resort was needed “by the first week of February. 5th floor

  right behind it.” A true and correct copy of the November 3, 2016 correspondence is attached as

  Exhibit 1.

         20.     Accordingly, Blue Leaf was aware – before it agreed to the Contract – of the full

  Project schedule and the need to deliver all of the Casegoods for each floor of the resort on a

  floor by floor basis so that construction could proceed efficiently and effectively.




                                                       4
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 5 of 20




                                           THE CONTRACT

         21.     On or about October 28, 2016, Blue Leaf submitted its initial Quote #BLHQ2630

  to Owner’s purchasing agent for the provision and production of multiple pieces of furniture for

  the Project.

         22.     On or about November 2, 2016, Owner’s purchasing agent submitted Purchase

  Order Number RPM-161-70 to Blue Leaf. The Purchase Order stated that it was a “PLACE

  HOLDER TO MATCH QUOTE BLHQ2630” and included a “Need By Date” of January 20,

  2017. Purchase Order #RPM-161-70 included certain “Vendor Requirements” and Owner’s

  terms and conditions for the purchase. The original Purchase Order was issued so that Blue Leaf

  could invoice for the deposit it needed to procure certain materials for the Casegoods. A true and

  correct copy of Purchase Order Number RPM-161-70 is attached as Exhibit 2.

         23.     Two days later, on or around November 4, 2016, Blue Leaf submitted its revised

  Quote #BLHQ2630-01 to Owner’s purchasing agent for $2,027,774.00. The quote stated that it

  was “FOB: Factory – Vietnam” and that the lead time was “12 to 14 weeks after

  approvals/COM.” A true and correct copy of Blue Leaf’s revised Quote is attached as Exhibit 3.

         24.     In response to Blue Leaf’s revised Quote #BLHQ2630-01, Owner submitted

  Purchase Order #RPM-161-71 which stated that it was based on Quote #BLHQ2630-01 (as

  amended, the “Contract”). The Contract revised the “Need By Date” from that set forth in the

  original Purchase Order to “01-FEB-2017” and included the same “Vendor Requirements” and

  terms and conditions that were included with the original Purchase Order. A true and correct

  copy of the Contract is attached as Exhibit 4.

         25.     According to its terms, the Contract would be “formed by the Vendor’s

  acceptance of this Contract, which constitutes the entire agreement among the Vendor, Customer

                                                      5
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 6 of 20




  and Agent.” The Contract further indicates that acceptance of the offer to enter into contract

  would be accomplished by Blue Leaf completing and returning an acknowledgment and that

  “[a]ny shipment made by Vendor shall be deemed an acceptance of the terms and conditions of

  the Contract, notwithstanding any different, conflicting or additional terms or conditions

  contained in any quotation, acceptance, confirming memorandum, order acknowledgment,

  invoice or other document of the Vendor.” (Emphasis added.)

         26.     Blue Leaf accepted and acknowledged the Contract on or about November 9,

  2016, in a document entitled “Acknowledgment” that referenced the Purchase Order #RPM-161-

  71. The total price for all of the goods is listed as $1,931,044.65 with the following “Terms:

  50% Deposit, Bal TBD.” A true and correct copy of Blue Leaf’s Acknowledgment is attached as

  Exhibit 5.

         27.     On or about November 9, 2016, Blue Leaf submitted a “Proforma Invoice” for the

  Casegoods. The total listed on the Proforma Invoice for the Casegoods is $1,931,044.65. The

  Proforma Invoice includes terms and conditions that conflict with the terms and conditions set

  forth in the Purchase Order #RPM-161-71 but (a) those terms and conditions attempted to

  materially alter the Contract, (b) they were expressly rejected in the Purchase Order #RPM-161-

  71 which stated that acceptance was limited to the terms of the offer and any conflicting terms in

  any of Blue Leaf’s subsequent documents were expressly rejected and objected to, and (c) Blue

  Leaf did not notify Owner that its acknowledgment was conditioned upon Owner’s acceptance of

  the terms set forth in Blue Leaf’s invoice. A true and correct copy of the November 9, 2016

  invoice is attached as Exhibit 6.

         28.     On or about November 18, 2016, Owner revised the Contract in RPM-161-71

  CO1. The “Need By Date” was still identified as February 1, 2017. The revised Contract stated

                                                      6
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 7 of 20




  that “All Terms and Conditions of Original Purchase Order remain in effect unless specifically

  changed herein.” A true and correct copy of Purchase Order Number RPM-161-71 CO1 is

  attached as Exhibit 7.

         29.     Blue Leaf did not object in writing or otherwise to any of the terms and conditions

  contained in RPM-161-71 CO1.

         30.     On or about November 28, 2016, Owner revised the Contract in RPM-161-71

  CO2. The “Need By Date” was still identified as February 1, 2017. The revised Contract stated

  that “All Terms and Conditions of Original Purchase Order remain in effect unless specifically

  changed herein.” A true and correct copy of Purchase Order Number RPM-161-71 CO2 is

  attached as Exhibit 8.

         31.     Blue Leaf did not object in writing or otherwise to any of the terms and conditions

  contained in RPM-161-71 CO2.

                                   KEY TERMS OF THE CONTRACT

         32.     The Contract identifies the items that Owner purchased from Blue Leaf including,

  but not limited to: dressers and consoles, desks, hospitality units, charging units, lighting, beds

  and headboards, nightstands, dining tables, and coffee tables (the “Casegoods” or “Subject

  Property” when described in the Contract).

         33.     In Paragraph 13 of the Contract, Blue Leaf “guarantee[d], warrant[ed] and

  represent[ed] that the Subject Property shall be new, shall conform to the description of same

  herein, shall be of merchantable quality, fit for the particular purposes and uses of the [Owner],

  and shall be free from defects, including (without limitation) those resulting from faulty

  workmanship and defective materials.” The Contract continues that the “warranties contained



                                                      7
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 8 of 20




  herein and any implied by law shall survive any acceptance, final inspection, and payment by the

  [Owner] and shall run in favor of the [Owner], its successors and assigns.”

         34.        Under “Vendor Requirements,” Blue Leaf agreed that to the extent it objected to

  the Vendor Requirements or the terms and conditions set forth in the Contract, it would expressly

  reject those Vendor Requirements or the terms and conditions it its acknowledgment:

                    This order must be acknowledged by executing and returning a
                    signed copy within fourteen (14) days of receipt. Definite shipping
                    date must be stated with acknowledgments. It is understood that if
                    vendor does not return a signed acknowledgment copy within
                    fourteen (14) days of receipt of this order Vendor has accepted all
                    terms and conditions as set forth in this Purchase Order.

         35.        Blue Leaf’s acknowledgment did not include any objections, comments, revisions

  or any other changes to the Vendor Requirements or the terms and conditions set forth in the

  Contract.

         36.        In Paragraph 5 of the Contract, Blue Leaf agreed that “[i]n addition to any and all

  of [Owner’s] and Agent’s other rights provided herein or by operation of law, [Owner] and

  Agent shall have the right, but not the obligation, to replace Subject Property not complying with

  this Contract by buying from other suppliers, and in the event [Owner] or Agent exercise such

  right, Vendor shall reimburse [Owner] and Agent for all costs so incurred, including, but not

  limited to, costs incurred by [Owner] or Agent to obtain such replacement Subject Property

  whether by payment of a premium or by acceptance of less favorable terms than those governing

  this Contract.”

         37.        Pursuant to Paragraph 21 of the Contract, the Parties agreed that Maryland law

  and venue would apply to any dispute among the parties: “All rights of the parties under the




                                                         8
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 9 of 20




  Contract [would] be determined in accordance with the prevailing law of the state in which the

  Subject Property is delivered. . . .”

          38.     In the event that Owner sues Blue Leaf to enforce the terms of the Contract, Blue

  Leaf agreed to “pay all costs and expenses, including all attorneys’ fees and court costs, incurred

  by [Owner] and Agent in enforcing the terms and conditions of the Contract.”

         BLUE LEAF FAILED TO PROVIDE QUALITY PRODUCTS THAT CONFORMED TO THE
                 SPECIFICATIONS AND WERE FIT FOR THE INTENDED PURPOSE

          39.     Blue Leaf represents itself to consumers as a producer of “superior casegoods,

  indoor and outdoor seating, upholstery, tables, and banquettes for the hospitality and commercial

  industries.” Blue Leaf further markets itself as “founded on more than two decades of industry

  experience” and claims to offer “the highest level of quality and craftsmanship.”

          40.     According to Blue Leaf’s website, Blue Leaf’s “custom product solutions exceed

  expectations on functionality, design, durability, and customer service.”

          41.     Blue Leaf knew that the quality of craftsmanship of the Casegoods was critical to

  the success of the Project. Yet on multiple occasions, Blue Leaf failed to provide goods that met

  the specified design criteria.

          42.     Owner provided early and repeated notice to Blue Leaf of variations in the finish

  and quality of the supplied goods versus the approved goods from the model room and/or the

  specifications. Yet with few exceptions, Blue Leaf refused to rectify the issues and refused to

  perform the necessary warranty work and/or replacement.

          43.     A prime example of Blue Leaf’s failure in this regard is the swift and escalating

  degradation of the hospitality units that Blue Leaf supplied to the Project. Blue Leaf had a duty

  under the Contract to design and manufacture a product that was suitable for use in a hospitality


                                                      9
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 10 of 20




   application. It was Blue Leaf’s responsibility to provide a unit that could withstand normal

   hospitality use. There is nothing unique about the way that the Resort guests use the hospitality

   units and no circumstances that differ from what Blue Leaf could and should have expected.

          44.      In particular, Blue Leaf knew that the hotel would be placing refrigerators in the

   hospitality units and was responsible for making a product that worked in an environment that it

   knew would contain moisture and resort guests using the unit for beverages. But the materials

   used to manufacture the units are proving insufficient for the hospitality application. The veneer

   is falling off and discolored in many places. There are cracks in the material and gaps where no

   gaps should exist. Many of the hospitality units have additional defects such as discoloration,

   fractures in the material, significant expansion of portions of the material, and delamination.

   Only after these defects surfaced at the resort did it become clear that Blue Leaf had used MDF

   for the units which is neither hospitality grade nor is it standard in the industry for hospitality

   applications.

          45.      In addition, Blue Leaf was notified early of differing finishes on the console units

   that are visible to the naked eye. In many rooms the finish on the console units is both partially

   shiny and partially matte but not only in places of high traffic where such deviations might be the

   anticipated result of use. For the consoles, the depth and degree of variation is far beyond that

   which should be experienced if the Casegoods actually conformed to the drawings and

   specifications for the Project.

          46.      In addition, Owner operates multiple Chesapeake suites for guests that want a true

   luxury experience. In many instances, these suites are rented out for conference guests and

   meetings. But the tables that Blue Leaf supplied for the Chesapeake suites are failing. The

   tabletops are cracking and the paint or finish on the tabletops is peeling. The result is a room that

                                                        10
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 11 of 20




   does not look renovated. Owner has lost revenue and taken financial penalties due to the

   conditions of those tables.

          47.     On April 18, 2017, Owner notified Blue Leaf of significant finish variations

   between the approved Casegoods in the model rooms and the Casegoods supplied by Blue Leaf.

   This notice was provided before all of the Casegoods had been delivered. Owner provided

   additional notice to Blue Leaf of subsequent issues as they arose with the hospitality units

   showing damage, lighting/LED issues with headboards and bed platforms, and additional

   punchlist items. A true and correct copy of the April 18, 2017 correspondence is attached as

   Exhibit 9.

          48.     While Blue Leaf responded to a limited number of the punchlist items, Blue Leaf

   asserted that the items were related to maintenance or care issues and refused to provide

   warranty repair or replacement as agreed in the Contract.

                         BLUE LEAF FAILED TO DELIVER THE CASEGOODS IN A
                          TIMELY MANNER AND AS AGREED IN THE CONTRACT

          49.     Blue Leaf agreed in Paragraph 2 of the Contract that “Time is of the essence in

   the Vendor’s performance of the Contract,” and in Paragraph 7, that it “agrees to deliver and/or

   install as specified by Customer or Agent, the Subject Property on or before the delivery date set

   forth in the Contract, unless Agent or Customer designates a date for delivery and/or installation

   by Vendor later than that provided for in the Contract.”

          50.     The Contract specified a “Need By Date” for the Casegoods of February 1, 2017.

          51.     Blue Leaf was aware at the time that it acknowledged the Contract of the need for

   deliveries to begin during the first week of February, so that construction and the Project could




                                                      11
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 12 of 20




   proceed efficiently and be completed before the resort’s busy season during the spring and

   summer months.

          52.     Other than the products supplied for the model room, Blue Leaf did not supply

   any Casegoods to the resort by February 1, 2017. Instead, Blue Leaf delivered every single item

   after the contractual deadline and after the dates Blue Leaf itself promised to meet in email

   correspondence.

          53.     For example, on November 29, 2016, Michelle Merkin from Hyatt emailed Ana

   Maria Jimenez of Blue Leaf requesting that “if anything is holding up production” that Blue Leaf

   push design forward. She also asked “[w]hen will I start getting updates on ship dates and what

   items will be ready for shipping?” (Emphasis added.) Ms. Jimenez responded that day that she

   was requesting “completion dates and shipping schedules” but did not provide shipping updates.

          54.     Ms. Jiminez did not respond until December 5, 2016, after Ms. Merkin again

   emailed asking for an update on the shipping. Only then, more than a month after initially

   receiving notice of the schedule and agreeing to a contractual “NEED-BY DATE” of February 1,

   2017, did Ms. Jimenez respond. First, she set a date certain of January 20th for the first

   shipment. Second, she confirmed that Blue Leaf would be shipping complete floors, as the

   parties had agreed. Her email states: “We will be able to provide first two floors to ship by

   January 20th before TET holiday.” (Emphasis added.) Blue Leaf did not, however, ship all of

   the casegoods for the first two floors on January 20, 2017, as promised.

          55.     Not only did Blue Leaf fail to meet the promised shipping and delivery dates,

   Blue Leaf failed to provide timely notification of its delivery delays. It was not until January

   2017, two weeks before Blue Leaf had promised that all of the casegoods to complete the first

   two floors would be shipped from Vietnam, that Blue Leaf notified Owner that the shipment

                                                      12
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 13 of 20




   would be incomplete. On January 5, 2017, Blue Leaf contacted Owner by email indicating that

   the first shipment would not arrive in Virginia until February 20, 2017 which was 19 days after

   the Contractual need-by date (not including any time for the necessary transport from Virginia to

   the Resort). Blue Leaf also indicated, contrary to Ms. Jimenez’s December 5, 2016 email, that

   the “first two floors” would ship for arrival on February 20, 2017 but with only the “Hospitality

   unit , and headboard units.”

          56.     In fact, Blue Leaf’s first delivery of Casegoods included only the hospitality units

   for the 5th and 6th floors, and 60 headboards. There were no bed bases and none of the other

   casegoods needed to complete renovation of the 5th and 6th floors. There were no nightstands,

   no desk consoles, and no dressers until well into March 2017.

          57.     Blue Leaf did not complete delivery of the Casegoods for the Project until at least

   May 2017.

          58.     Further, Blue Leaf failed to deliver the Casegoods in the manner promised. As

   discussed above, Blue Leaf repeatedly acknowledged that shipments were to be made by floor

   and reiterated its commitment to abide by that method of delivery. As indicated above, Ms.

   Jimenez’s December 5, 2016 email stated that “first two floors” would ship together for the first

   delivery of casegoods. Blue Leaf’s Chief Executive Officer emailed Owner on January 5, 2016,

   stating that although only the hospitality units and headboards would be included in the first

   shipment, the “balance of items for 5 &6” floors would arrive complete in the second shipment.

   He also indicated that floors 3 & 4 would ship complete together and that floors 1 and 2 would

   ship complete together.

          59.     Owner consistently confirmed with Blue Leaf that Owner needed all of the

   furniture for floors 5 & 6 to be complete in that first shipment. In a January 6, 2017 email, Blue

                                                      13
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 14 of 20




   Leaf was reminded of the Parties prior agreement regarding delivery: “That was what was agreed

   to before the holidays.” Blue Leaf did not object to or otherwise challenge Owner’s assertion.

   Yet none of the shipments included a full floor’s worth of casegoods. Blue Leaf’s shipments

   were piecemeal; products from multiple different floors arriving at the wrong time and in the

   wrong sequence.

          60.     In addition, Blue Leaf delivered the Casegoods with improper identifying

   information or, in some cases, no identifying information that would direct Owner’s installation

   team to the proper room or floor for the items to be installed. These omissions and errors in Blue

   Leaf’s delivery caused Owner to incur unnecessary and excessive delays and costs as numerous

   floors, rooms, and suites had to be revisited to move, adapt, and adjust to the haphazard way in

   which Blue Leaf provided the Casegoods to Owner.

          61.     As a result of Blue Leaf’s delays, Owner suffered and now seeks significant

   damages. First, Owner incurred costs associated with warehousing and managing the Casegoods

   that are above and beyond what Owner would have paid had Blue Leaf delivered the Casegoods

   on time and in the promised manner. These costs include extended management fees, extended

   warehousing costs to cover the period of delay, and additional in-house labor costs associated

   with managing the piecemeal deliveries to mitigate impact to Resort operations.

          62.     Second, the delays forced Owner to direct its project contractor to perform

   additional out of scope work associated with relocating Casegoods from one floor or room to

   another and returning to rooms and floors that previously had been finished because Blue Leaf

   delivered items out of sequence.

          63.     Third, the delays disrupted Owner’s business during peak travel season. Owner

   had requested delivery by floor to maximize the number of rooms that could be available for sale

                                                      14
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 15 of 20




   during the renovation. Blue Leaf failed to deliver in the promised manner. Instead, Blue Leaf

   delivered partial shipments that were sent with no regard for the project schedule or floor-by-

   floor delivery plan. During peak travel season, when there was enough demand to sell every

   room at the resort, at least twenty percent (20%) of the rooms were incomplete and could not be

   sold.

           64.    In an extraordinary effort to mitigate the damages caused by Blue Leaf’s delivery

   delays, Owner decided to put the Project on hold through the peak travel season so that as many

   rooms as possible would be available for guests. Accordingly, Owner incurred significant costs

   and expenses associated with remobilizing its contractors and design team in the fall when the

   peak season had slowed and the work could proceed.

                 BLUE LEAF’S PRODUCTS COULD NOT BE INSTALLED AS DESIGNED,
                 CAUSING SIGNIFICANT INSTALLATION ISSUES AND EXCESSIVE COSTS

           65.    The Casegoods that Blue Leaf delivered could not be installed as intended,

   causing Owner to incur additional unnecessary costs and further delaying the Project. For

   example, the hospitality units that Blue Leaf delivered could not be installed as designed or

   intended, forcing Owner to incur significant additional expenses associated with necessary

   modifications and rework. For example, the approved design of the hospitality unit included a

   glass front refrigerator with a sliding drawer above the appliance that would hold the coffee

   maker for the room. But the refrigerator could not fit in the unit that Blue Leaf manufactured

   and delivered. In order to install the refrigerator, Owner had to direct a costly revision to the unit

   that involved modifying the sliding drawer in a way that was not in conformance with the

   approved design. While Blue Leaf sent personnel to the Resort to modify the units at no charge




                                                        15
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 16 of 20




   to Owner, Owner still incurred costs associated with the rework that would not have been

   necessary had Blue Leaf manufactured the units to the approved design.

          66.     In addition, the guest room headboards were designed with conduits so that cords

   for lights and other electronics could be safely and discretely tucked away. The delivered

   headboards had improperly-sized grommet holes that were drilled in the wrong places (thus

   frustrating the design intent). The installation team had to separately drill new grommet holes in

   the appropriate locations so that the cords could be properly routed.            Installation of the

   headboards was therefore significantly slower and more expensive than anticipated.

          67.     Finally, Owner incurred additional installation expenses associated with the

   dressers that Blue Leaf delivered. Many of the dressers were not sized to specification so did not

   fit in the rooms, and the drawers on the dressers did include the approved hardware. Owner

   incurred costs associated with paying the project contractor to install the drawer pulls onsite.

                               COUNT I - BREACH OF CONTRACT

          68.     Owner re-alleges paragraphs 1 through 67 as if fully set forth herein.

          69.     The Contract is a valid and enforceable agreement between the Parties.

          70.     Blue Leaf breached the Contract by, among other things, delivering defective

   Casegoods that were not fit for their intended purpose, failing to deliver the Casegoods on time

   and as agreed in the Contract, failing to deliver the Casegoods in the manner agreed between the

   parties, failing to produce and deliver Casegoods that could be installed as intended, and refusing

   to perform the warranty work, rework, remediation, or replacement of the Casegoods as required

   by the Contract.

          71.     Owner has performed all obligations under the Contract except for those

   obligations that it is excused from performing.

                                                        16
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 17 of 20




           72.    As a direct and proximate result of Blue Leaf’s breaches of the Contract, Owner

   has suffered damages in an amount in excess of $1,000,000.

           WHEREFORE, Owner seeks damages from Blue Leaf for an amount in excess of $1

   million ($1,000,000.00) plus costs, interest and such other and further relief as the Court deems

   appropriate.

            COUNT II - BREACH OF EXPRESS WARRANTY UNDER UCC § 2-313

           73.    Owner re-alleges paragraphs 1 through 67 as if fully set forth herein.

           74.    Blue Leaf expressly warranted the Casegoods “from the time of owner

   acceptance from all manufacturing defects and guarantees to replace any or all parts should they

   prove deficient within 1 year from date of owner acceptance. All costs in this regard shall be

   borne by [Blue Leaf]. All items provided must be of contract quality and suitable for cont[r]act

   use.”

           75.    Such warranties are express warranties within the meaning of the applicable

   Commercial Code and laws.

           76.    Blue Leaf breached its express warranties by presenting the Casegoods for use,

   and warranting that they conformed to the Contract requirements when many of the Casegoods

   were defective in that they were likely to cause Owner damage and/or injury.

           77.    As a direct and proximate result of Blue Leaf’s breaches of express warranties,

   Owner has suffered actual damages.

           78.    Blue Leaf had knowledge or should reasonably have had knowledge of these

   defects at the time they warranted the Casegoods were fit for use in the Project.

           79.    Owner had no knowledge of these defects at the time they received the shipments

   of the Casegoods.

                                                       17
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 18 of 20




          WHEREFORE, Owner seeks damages from Blue Leaf for an amount in excess of $1

   million ($1,000,000.00) plus costs, interest and such other and further relief as the Court deems

   appropriate.

                     COUNT III - BREACH OF IMPLIED WARRANTY OF
                            MERCHANTABILITY UCC § 2-314

          80.     Owner re-alleges paragraphs 1 through 67 as if fully set forth herein.

          81.     Blue Leaf impliedly warranted that Casegoods it suppled on the Project were

   acceptable in the hospitality industry, were fit and merchantable for their ordinary and

   anticipated use, and were not otherwise injurious or dangerous to resort guests.

          82.     Because of the defects identified herein, the Casegoods were not merchantable

   and were unfit for their ordinary use.

          83.     At the time of contracting, Blue Leaf held itself out as possessing superior

   knowledge and skill in the production, manufacture, and delivery of Casegoods for the

   hospitality industry. Owner implicitly relied on that claimed knowledge and skill.

          84.     As a direct and proximate result of Blue Leaf’s breaches of implied warranty,

   Owner has suffered actual damages.

          85.     Blue Leaf had knowledge or should reasonably have had knowledge of these

   defects at the time they warranted the Casegoods as fit for use at the Project.

          86.     Owner had no knowledge of these defects at the time the Casegoods were

   delivered to Owner.

          WHEREFORE, Owner seeks damages from Blue Leaf for an amount in excess of $1

   million ($1,000,000.00) plus costs, interest and such other and further relief as the Court deems

   appropriate.


                                                       18
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 19 of 20




                      COUNT IV - BREACH OF WARRANTY OF FITNESS
                      FOR A PARTICULAR PURPOSE UNDER UCC § 2-315

          87.     Owner re-alleges paragraphs 1 through 67 as if fully set forth herein.

          88.     At the time that Blue Leaf sold or distributed the Casegoods which Owner

   purchased, Blue Leaf had reason to know of a particular purpose for which the products were

   required and that Owner and Owner’s resort guests were relying on Blue Leaf’s skill or judgment

   to select or furnish suitable products. The particular purpose varied by Casegood but all goods

   were to be used in a hospitality application. The hospitality unit, in particular, was supposed to

   be used to house a refrigerator and beverages. The quartz would be used in a typical hotel room.

          89.     Therefore, Blue Leaf made an implied warranty that the Casegoods which it sold

   or distributed were fit for the particular purpose.

          90.     Owner, in fact, relied upon Blue Leaf’s representations of its skill and judgment

   to furnish goods that were appropriate for the Project and for use in the hospitality industry.

          91.     As described above, the Casegoods were not fit for the particular purpose for

   which they had been ordered. Therefore, Blue Leaf breached its implied warranty of fitness for a

   particular purpose.

          92.     The breach was a proximate cause of Owner’s damages.

          WHEREFORE, Owner seeks damages from Blue Leaf for an amount in excess of $1

   million ($1,000,000.00) plus costs, interest and such other and further relief as the Court deems

   appropriate.

                                             CONCLUSION

          WHEREFORE, Plaintiff, the Maryland Economic Development Corporation d/b/a Hyatt

   Regency Chesapeake Bay demands judgment in its favor and against Defendant Blue Leaf

   Hospitality, Inc. in an amount in excess of $1,000,000, plus the costs, expenses and attorneys’
                                                     19
Case 1:20-cv-24416-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 20 of 20




   fees associated with this action and authorized by the Contract, interest on the foregoing at the

   highest rate allowed by law, and such other and further relief as the Court deems just and

   equitable.

   Dated: October 27, 2020.                    SHUTTS & BOWEN LLP
                                               200 South Biscayne Boulevard
                                               Suite 4100
                                               Miami, FL 33131
                                               (305) 358-6300 Telephone
                                               (305) 382-9910 Facsimile




                                               By:_____________________________
                                                   Dario A. Perez, Esq.
                                                   dperez@shutts.com
                                                   Florida Bar No. 58076
                                                    131
                                                    Jeffrey B. Charkow
                                                    (Pro Hac Vice Pending)
                                                    jcharkow@harriswinick.com
                                                    Harris Winick Harris LLP
                                                    333 West Wacker Drive, Suite 2060
                                                    Chicago, IL 60606
                                                    (312) 662-4600 Telephone




   MIADOCS 21089623 2




                                                      20
